Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 20 July 2022.

The application has been amended as follows:
In the Claims:
In claim 1 at line 10, --containing the engine centerline and the central axis-- has been deleted.
In claim 3 at line 2, “top” has been changed to --top end--.
In claim 7 at line 1, “claim 1” has been changed to --claim 6--.
In claim 12 at line 5, “axis offset” has been changed to --axis configured to be offset--.
In claim 13 at line 3, “interface being” has been changed to --interface configured to be--.
In claim 14 at line 3, “interface being” has been changed to --interface configured to be--.
In claim 17 at lines 4-5, “a plane containing the engine centerline and the central axis” has been changed to --an axial cross-section plane--.

Reasons for Allowance
The Examiner’s Amendment is made to overcome potential claim objections and 112(b) rejections, and to clarify the scope of claims 12-14, which do not positively recite a gas turbine engine.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the nearest prior art is considered to be Poulin (US 2003/0114267).
[AltContent: textbox (P)][AltContent: textbox (B)][AltContent: textbox (L1)][AltContent: textbox (L2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    643
    610
    media_image1.png
    Greyscale

Regarding claim 1, Poulin discloses:
A gas turbine engine having an engine centerline, comprising:
a hot section (left of combustor 18 in Fig 1) including:
a housing (reduction gearbox 12) exposed to a high temperature environment (exhaust duct 24), the housing having a circumferentially extending wall extending around the engine centerline and circumscribing an oil cavity (interior of gearbox, ¶4 discloses oil in the gearbox), the circumferentially extending wall having a sealing interface (at ends of arrow L1 in annotated Fig 2 above) at an inner diameter thereof,… , the housing further having a boss (B) formed in a portion of said circumferentially extending wall s; and
a probe (P) mounted to said boss, said probe projecting into the oil cavity so as to be surrounded with oil, the oil thermally insulating the probe from the high temperature environment.
Poulin does not disclose:
the sealing interface having a central axis offset from the engine centerline
[the probe boss formed] on a side of the engine centerline corresponding to an offset between the central axis of the sealing interface and the engine centerline in an axial cross-section plane containing the engine centerline and the central axis
The portion having a central axis offset from the engine centerline is at L2 and the immediately adjacent area to the left of L2. However, there is no sealing interface here. The sealing interface shown is at L1, and any other sealing interfaces that may be present are outside of the offset-axis region.
The concept of insulating a probe with lubricating oil is know from Lefebvre (US 2015/0198091), which discloses a conduit, “the conduit being adapted to carry a fluid flowing at a temperature lower than the local ambient temperature immediately around the probe assembly, the at least portion of the probe body being embedded in the fluid, the fluid thermally insulating the at least portion of the probe body from the local ambient temperature” (¶4). The fluid is lubricating oil (¶12).
The instant application is not attempting to patent the idea of surrounding a probe by lubricating oil, as may be shown in Poulin, nor the general idea of insulating a probe with lubricating oil, which is known from LeFebvre. Instead, the claims are directed to a particular structure for a housing circumscribing an oil cavity, which is not disclosed or taught by the prior art.
Claim 12 is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
Beauvais (US 2004/0037483) is similar to Poulin.
Nguyen (US 2005/0056019, see image on next page) suggests a speed probe surrounded by oil at ¶24: “A speed sensor insertion manifold 40 may also be formed as a cylinder through both wall of external housing 34 and forward bearing housing 52 to prevent oil leakage into the flow path and in external housing 34 for insertion of speed sensor 42 to measure the speed of rotation of a shaft 24. Preferably, during operation of the high-performance aircraft, engine 10 is powered by main propulsion engine bleed air.”

    PNG
    media_image2.png
    329
    553
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745